5DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application filed on 11/13/2019 claims foreign priority to Korean application 10-2018-0164590 filed 12/18/2018.
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d). The papers
have been placed of record in the file. It is noted that the foreign priority has not been perfected since an English language translation of the foreign application has not been filed. 
Should Applicant choose to file an English translation, the English language translation should be accompanied with a statement that the translation of the certified copy is accurate. See 37 CFR 1.55 and MPEP §§ 215 and 216. The effective filing date of the instant application is 13 November 2019.

Status of the Claims
Claims 1-13 are pending and under consideration.

Claim Objections
Claim 3 is objected to because of the following informalities. Claim 3, line 2 recites the limitation “is water or a aqueous solution”. Please replace this limitation with “is water or an aqueous solution”
Claim 5 is objected to because of the following informalities. Claim 5 recites the limitation “The method of claims 1”. The word “claims” recited in claim 5 should be not be in a plural form.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 7-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, mainly because of the third limitation as presented below. 
Claim 1 recites a first limitation of “preparing a microfluidic chip in which at least two microfluidic channels are formed and inlets and outlets are formed at both ends of the channels, respectively”. 
This limitation is construed as providing a microfluidic chip that comprises at least two channels, wherein the two separate channels each, comprise an inlet and an outlet. 
Claim 1 further recites a second limitation of “injecting at least one aqueous solution into the inlet of the microfluidic chip to form a microfluid”. 
The phrase “the inlet” of the limitation is confusing since the chip comprises at least two inlets, at least one inlet per each channel.
To advance prosecution, the examiner will construe the phrase “the inlet” (singular) as requiring the injecting of one or more aqueous solution(s) into one of the two inlets of separate channels of the microfluidic chip.

Claim 1 then recites a third limitation of “injecting a sample containing extracellular vesicles into the inlet of the microfluidic chip; and recovering the fluid from the outlet of the microfluidic chip”.
This third limitation is particularly confusing and indefinite because it is not clear whether the extracellular vesicle (EV)-containing sample is intended to be injected through/into the same inlet of the channel that already comprises one or more aqueous solution(s); or 
whether the EV-containing sample is intended to be injected through/into the inlet of the second channel that does not contain one or more aqueous solution(s).
	Claims 2-5 and 7-13 are also rejected as they depend from claim 1.

Claim 2 recites the limitation “a single aqueous solution with different flow rates according to channels”. The phrase “with different flow rates according to channels” of the limitation renders the limitation indefinite because it is not clear what the phrase intends/encompasses and neither the claim nor the specification provides guidance for establishing how to identify a single aqueous solution that would have different flow rates according to channels.
 	It is not clear how to distinguish a single aqueous solution with different flow rates according to channels since it is not readily ascertainable what aqueous solutions are being claimed and/or what the scope this limitation has and/or what specifically provides for the difference in the flow rates,  i.e. does the difference in flow rate occur because the solution inherently travels differently due to solution properties and/or the properties or dimensions of the different microchannels of a microfluidic chip; or does the difference in flow rates occur because each separate microchannel is operated to flow a single aqueous solution at different flow rates? 


Claim 3 recites the limitation “at least one first solute selected from the group consisting of water”.
This limitation of claim 3 is confusing as water is presumed as being in its liquid phase at the specific conditions of phase separation and should NOT technically be a solute but rather, a solvent/solution.

Claim 9 is directed to a single aqueous solution that has a different flow rates according to channels, wherein the difference in flow rate is 0.5 µl/min to 3 µl/min. 
Claim 9 is confusing as to how to identify a single aqueous solution with different flow rates according to channels. It is not known if the claim is also requiring a first flow rate of the single aqueous solution is 0.5 µl/min for a first microchannel and a second flow rate of the single aqueous solution is 3 µl/min for a second microchannel; or whether the claims requires Δ flow rate between a first and a second separate microchannels falls within 0.5 µl/min and 3 µl/min. 

Claim Interpretation
Prior to analysis of the art, the claims must be construed. As noted in MPEP 2111, citing Phillips v. AWH Corp., 415 F.3d l303, 75 USPQ2d l321 (Fed. Cir. 2005), "During patent examination, the pending claims must be 'given their broadest reasonable interpretation consistent with the specification.' ".

Claim 2 recites the limitation “wherein the microfluid is a single aqueous solution with different flow rates according to channels”. 
Neither the specification nor the claims set forth a definition for the phrase “according to channels” as recited by claim 2 or provide guidance on the types/genus of single aqueous solutions having different flow rates according to channels. Applicant’s input on “according to channels”; or a claim amendment is needed for claim 2 because of the different interpretations that can be applied as follows.

The examiner infers that claim 2 intends to claim a single aqueous solution having different flow rates when introduced into microchannels with different dimensions (e.g. with different aspect ratios such as length, height and width). Accordingly, differences in flow rate for the single aqueous solution is being accounted to properties of the channels. 

This interpretation of claim 2 differs from the disclosure in the specification as the specification appears to suggest that the different flow rate per each microchannel is dependent on what flow-rate the user of the microchip selects.
 The specification at page 10, discloses a first instance of preparing a microfluidic device comprising 3 channels, i.e. a upper channel, an intermediate channel and a lower channel (pg 10, last para; or para [0039] of US2020/0188918). 
A PBS solution with 3.5 wt % polyethylene glycol (PEG) is provided into the upper and lower channels and set to flow at a flow rate of 3 µl/min while a PBS solution with 1.5 wt % dextran (DEX) is placed in the middle channel and set to flow at a flow rate of 2 µl/min (pg 10, last para; or para [0039] of US2020/0188918).
The specification at page 10, discloses a second instance of preparing a microfluidic device as CONTROL where a PBS solution with 3.5 wt % polyethylene glycol (PEG) is provided into all three channels (pg 10, last para and pg 11, 1st para; or para [0039] of US2020/0188918). The upper and lower channels are set to flow at a flow rate of 3 µl/min while the middle channel is set to flow at a flow rate of 2 µl/min.
Based at least on these disclosures of the specification, the different flow rate according to channels are independent from any inherent property of the single aqueous solution. 

For examination purposes, claim 2 is construed simply as being directed to a single aqueous solution; or an aqueous two phase solution formed a first aqueous solution and a second aqueous solution which do not mixed with each other. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 9 and 12-13 are rejected under 35 U.S.C. 102(a)(1) being anticipated by Liu et al. (2017, ACS nano, 11(7), pp.6968-6976: cited on the IDS).

Regarding claim 1, Liu et al. teach a microfluidic-based method for isolating extracellular vesicles (see pg 6969, left col., 2nd para: wherein Liu et al. discloses “we present a viscoelastic microfluidic system for size-dependent and field-free separation of exosomes from other large EVs. EVs are laterally driven and subsequently fractionated according to their sizes in a diluted poly(oxyethylene) (PEO) solution”). 

Further regarding claim 1, Liu et al. teach preparing a microfluidic chip, said chip comprising at least two microfluidic channels, each microchannel having an inlet and outlet formed at both end of the channel. (see pg 6969, Fig. 1A (reproduced below) and pg 6969, legend of Fig. 1 below and pg 6969, left col., 1st para of section entitled “Design Principle of viscoelastic separation in microfluidics”).
Fig. 1 reproduced from pg 6969 of Liu et al. (2017)

    PNG
    media_image1.png
    723
    502
    media_image1.png
    Greyscale


As shown in Fig. 1 of Liu et al. above, the microfluidic device of Liu et al. consists of at least four microchannels, each channel having an inlet and an outlet at both ends of the channel respectively.
Liu et al. also teach injecting/introducing an aqueous sheath microfluid containing a low concentration of PEO (poly(oxyethylene)) into a first microchannel having the inlet II; and injecting/introducing an extracellular vesicle-containing sample further containing a low concentration of PEO (poly(oxyethylene)) into a second channel having the inlet I.
Liu et al. teach recovering of fluids from the outlets of the third, fourth and fifth microchannels.

Regarding claims 2-3, Liu et al. teach an aqueous microfluid exerting different flow velocities on components of the sample. The aqueous microfluid is a sheath fluid containing a fraction of highly viscoelastic poly(oxyethylene) (PEO) and water) (pg 6969, left col., 2nd para). 
The sheath fluid generates and exerts elastic lift forces on nanoparticles (e.g., exosomes and EVs). Liu et al. demonstrated that exosomes of size below 200 nm in untreated fetal bovine serum are shifted by elastic lift forces along the sidewalls of the microchannel in optimized poly-(oxyethylene) concentration and flow condition. 
Size-dependent, small exosomes with small elastic lift force do migrate slowly so they are collected from side microchannel outlets while large EVs with large elastic lift force move faster towards the central zone and are collected from the middle microchannel outlet (abstract).
Liu et al. successfully separated small exosomes (with diameter about 100 nm) from larger EVs in cell culture medium and fetal bovine serum with purity more than 90% and recovery higher than 80%.
Regarding claim 9, Liu et al. teach sheath flow rate at 0.1 % wt PEO solution and further teach differences in sheath fluid flow rate of 1400 µL/h or 23.3 µL/min versus sample flow rate at 200 µl/h or 3.33 µ//min (pg 6971, left col., 1st para and pg 6971, right col., last two para).
Regarding claims 12-13, Liu et al. teach microfluidic system separates exosomes (30 – 200 nm) from cell culture media or serum (abstract).
Accordingly, the instant claims 1-3, 9, 12-13 are anticipated by Liu et al. (2017).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4-8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (2017, ACS nano, 11(7), pp.6968-6976: cited on the IDS) in view of Hardt et al. (2012, Lab on a Chip, 12(3), pp.434-442: cited on the IDS) and SooHoo et al. (2009, Biomedical microdevices, 11(2), pp.323-329: cited on the IDS).

The teachings of Liu et al. as it relates to claims 1-3 are set forth above.

Liu et al. do not teach the full limitation of claims 4-8 and 10-11.

Regarding claim 4, Liu et al. do not teach a second aqueous solution of an aqueous two-phase microfluid, wherein the second aqueous solution is an aqueous solution in which at least one second solute selected from the group consisting of EOPO (ethylene oxide propylene oxide), dextran, high concentration salt, levan, poly(vinyl methyl ethyl ether), ammonium sulfate, sodium sulfate, magnesium sulfate, potassium phosphate and sodium carbonate, is dissolved in water.

Hardt et al. 
Hardt et al. teach a microfluidic based method for isolating biological materials that provides an aqueous two phase systems consisting of two immiscible aqueous phases to separate biological materials (abstract). 
Hardt et al. teach a microfluidic based separation method that comprises:
preparing a microfluidic chip in which at least two microfluidic channels are formed; and inlets and outlets are formed at both ends of the channels, respectively (see pg 436, Fig. 1, reproduced below; or see pg 438, Fig. 5, also reproduced below): 
	In Fig. 1, reproduced below, the microfluidic chip of Hardt et al comprise at least 6 microchannels, each microchannel with its own inlet and outlet. 
Fig. 1 illustrates three parallel inlet microchannels positioned at leftmost end of the chip of Fig. 1 and three parallel outlet microchannels positioned at the rightmost end of the chip of Fig. 1. 
The upper and lower inlet microchannels appear to sandwich a center inlet microchannel. 
The legend of Fig. 1 further notes the injection/introduction of PEG solutions in each one of the upper and lower inlet channels while a sample dispersed in a detergent solution is introduced/injected through the center inlet channel.

Fig. 1 of Liu et al., reproduced from pg 436

    PNG
    media_image2.png
    327
    1156
    media_image2.png
    Greyscale


Hardt et al. (claims 4-6)
Regarding claim 4, Hardt et al. teach the microfluid is an aqueous two-phase system formed by a first aqueous solution and a second aqueous solution which are not mixed with each other (pg 435, left col., 1st para and last para). Hardt et al. teach the first aqueous solution is an aqueous solution in which at least one first solute is polyethylene glycol dissolved in water (pg 435, left col., last para).
Hardt et al. teach the second aqueous solution is an aqueous solution in which at least one second solute is dextran dissolved in water (pg 435, left col., 1st para and last para).

Regarding claims 4-6, the microfluidic chip of Hardt et al. as shown in Fig. 5 below provides at least six microchannels, each channel having an inlet and an outlet. 
The microchip of Fig.5 illustrates the use of an aqueous two phase in two distinct set-ups.
The bottom illustration of Fig. 5 discloses the injection of an aqueous Dextran solution into upper inlet microchannel provides and lower inlet microchannels as well as the injection into the center inlet microchannel of a second aqueous solution with PEG and the sample.

Fig. 5, reproduced from pg 438

    PNG
    media_image3.png
    582
    1162
    media_image3.png
    Greyscale


SooHoo et al. (claims 7-8 and 10-11)
Regarding claims 7-8, SooHoo et al. teach it already a matter of conventional to provide a first solute that is PEG at a concentration of 1% to 5% wt and a second solute that is Dextran at a concentration of 4 % wt (pg 325, right col., section entitled “4 Methods”).
Regarding claims 10-11, SooHoo et al. teach use of flow rates under 10 µl/min (pg 328, right col., 1st para).

Omitted from SooHoo (claims 8 and 10-11)
Regarding claim 8, SooHoo et al. do not teach Dextran at a concentration of 1%-2% wt.
Regarding claims 10-11, SooHoo et al. do not teach the flow rate of the first aqueous solution is 1 to 5 µl/min or the flow rate of the second aqueous solution is 0.5 to 3.5 µl/min.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention wanting to isolate extracellular vesicles (EVs) with a microfluidic-based isolation method that utilizes an aqueous two phase (ATPS) system to select the set-up of Hardt et al. for the isolation as Hardt et al. teach this isolation system led to successful isolation/purification of a variety of biological materials.
Furthermore, the ATPS based system of Hardt et al. would have been obvious to use for vesicle separation as it corresponds to a functionally equivalent alternative system of Liu et al. where Liu et al. instead provides use of a single aqueous fluid for the same goal.
The ordinary skilled artisan would have been motivated to apply Hardt et al.‘s ATPS set-up by providing PEG as a first solute dissolved in the first aqueous solution of the ATPS system that also comprises the EV containing sample in view of Hardt’s et al. set-up as illustrated by Fig.5b on pg 438 of Hardt et al; or  in view of the device setup disclosed in Fig. 2b on page 326 of SooHoo et al.
The ordinary skilled artisan would have been motivated to apply Hardt et al.‘s ATPS set-up by providing DEXTRAN as the second solute dissolved in the second aqueous solution of the ATPS system and by providing PEG as the first solute dissolved in the first aqueous solution of the ATPS system in view of Hardt’s et al. set-up as illustrated by Fig.5b on pg 438 of Hardt et al; or in view of the device setup disclosed in Fig. 2b on page 326 of SooHoo et al. 
The ordinary skilled artisan would have been motivated to test and optimize concentrations of the first solute and the second solutes as well as flow rates for the first aqueous solution (PEG and EV containing sample) introduced into the centerline microchannel and the second aqueous solution (DEXTRAN) introduced into the upper and lower microchannels for a high recovery of purified EV.
Concentrations and flow-rates are a results-based parameter and-a skilled artisan would recognize that optimal isolation of exosomes or EVs can be achieved by optimizing specific conditions taught by Liu et al., Hardt et al. or SooHoo et al. Additionally, Concentrations and flow-rates will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454,456, 105 USPQ 233,235 (CCPA 1955).
In view of the combined teachings and suggestions of all of the cited prior art references, the instant claims 4-8 and 10-11 are prima facie obvious.

Conclusion
No claims are currently allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLAYINKA A OYEYEMI whose telephone number is (571)270-5956. The examiner can normally be reached Monday -Thursday: 9:00 am - 5:00 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OLAYINKA A. OYEYEMI
Examiner
Art Unit 1637



/OLAYINKA A OYEYEMI/Examiner, Art Unit 1637                                                                                                                                                                                                        
/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        October 19, 2022